Exhibit 99.1 Perma-Fix Schedules Second Quarter 2016 Earnings Conference Call ATLANTA – August 19 , 201 6 — Perma-Fix Environmental Services, Inc. (NASDAQ: PESI) today announced that it will host a conference call at 11:00 a.m. ET on Monday, August 22, 2016. The call will be available on the Company’s website at www.perma-fix.com, or by calling 877-407-0778 for U.S. callers, or +1 201-689-8565 for international callers. The conference call will be led by Dr. Louis F. Centofanti, Chief Executive Officer, Ben Naccarato, Vice President and Chief Financial Officer, and Mark J. Duff, Executive Vice President of Perma-Fix Environmental Services, Inc. A webcast will also be archived on the Company’s website and a telephone replay of the call will be available approximately one hour following the call, through midnight August 29, 2016, and can be accessed by calling: 877-481-4010 (U.S. callers) or + 1 919-882-2331 (international callers) and entering conference ID: 10081. About Perma-Fix Environmental Services Perma-Fix Environmental Services, Inc. is a nuclear services company and leading provider of nuclear and mixed waste management services. The Company's nuclear waste services include management and treatment of radioactive and mixed waste for hospitals, research labs and institutions, federal agencies, including the DOE, the Department of Defense ("DOD"), and the commercial nuclear industry. The Company’s nuclear services group provides project management, waste management, environmental restoration, decontamination and decommissioning, and radiological protection, safety and industrial hygiene capability to our clients. The Company operates four nuclear waste treatment facilities and provides nuclear services at DOE, DOD, and commercial facilities, nationwide. Through its subsidiary, Perma-Fix Medical, the company has also developed a new process to produce Technetium-99, the most widely used medical isotope in the world. The new process is expected to solve worldwide shortages of Tc-99m as it is less expensive, does not require the use of government-subsidized, weapons-grade materials and can be easily deployed around the world. Please visit us on the World Wide Web at http://www.perma-fix.com. ***** Contacts: David K. Waldman-US Investor Relations Crescendo Communications, LLC (212) 671-1021 Herbert Strauss-European Investor Relations herbert@eu-ir.com +43
